                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON

TERRY SALMONS and
CARMELLA SALMONS,

         Plaintiffs,

v.                                 Civil Action No. 2:19-CV-00268

CMH OF KY., INC d/b/a
OAKWOOD HOMES #1022, and
NORMAN’S MOBILE HOME
MOVERS & TOWING, LLC,

         Defendants.


                    MEMORANDUM OPINION AND ORDER



         Pending is the motion to compel arbitration, filed by

defendants CMH of KY., Inc. (“CMH”) and Norman's Mobile Home

Movers & Towing, LLC (“Norman’s”) May 14, 2019.


                           I. Background


         On August 8, 2018, plaintiffs Terry Salmons and

Carmella Salmons, both citizens of West Virginia, see Not.

Removal, ECF No. 1 ¶ 3, entered into a contract with CMH, a

Tennessee corporation, id. ¶ 4, to purchase, deliver, and

install “a manufactured home . . . on a particular site in

Baisden, Mingo County, West Virginia.”     Compl., ECF No. 1-1 ¶¶

6-9.   CMH then hired “Norman’s to transport said mobile home”

to its destination.    Id. ¶ 10.   In total, plaintiffs paid CMH
$88,000 under the Sales Agreement.    Sales Agreement, ECF No. 6-

1.


          On March 12, 2019, plaintiffs filed suit against

defendants in the Circuit Court of Mingo County, West Virginia,

alleging that “on or about August 15, 2018 . . . Defendant

Norman’s crashed said mobile home into Horsepen Mountain causing

significant damages to the same.”    Compl., ECF No. 1-1 ¶ 11.

The complaint alleges (1) negligence; (2) breach of contract;

(3) fraudulent inducement; (4) frustrations of purpose & fitness

for a particular purpose; (5) revocation of acceptance; (6)

breach of express warranties; (7) breach of implied warranty of

merchantability; (8) breach of duty of good faith; (9) unfair or

deceptive acts or practices; (10) unconscionability; and (11)

common law fraud and misrepresentation.    Id. ¶¶ 14-58.   Based on

these claims, plaintiffs seek compensatory damages “plus the

attorneys’ fees, costs, net economic losses, consequential

damages, and general damages.”   Id. at Prayer Clause ¶¶ 1-5.


          Defendants removed this action to this court on

April 11, 2019, pursuant to 28 U.S.C. § 1332.   Not. Removal, ECF

No. 1.   On May 14, 2019, defendants moved to compel arbitration

of plaintiffs’ claims pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure, the Federal Arbitration Act (“FAA”), 9

U.S.C. §§ 1, et seq., and the Revised Uniform Arbitration Act,

                                 2
W. Va. Code §§ 55-10-1    et seq.       Def.’s Mot. Compel, ECF No. 6.

According to defendants, “Plaintiffs are bound by the terms

contained in” the Binding Dispute Resolution Agreement

(“Arbitration Agreement”) of August 8, 2018 “and should be

compelled to arbitrate the claims raised in the Complaint

against Defendants.”     Def.’s Mem. Supp. Mot. Compel Arbitration

(“Def.’s Mem.”), ECF No. 7, at 8; Arbitration Agreement, ECF No.

6-2.   Plaintiffs have not responded to defendants’ motion to

compel arbitration.


          The Arbitration Agreement details that “[t]he

Arbitration shall be governed by and conducted under: (a) the

Federal Arbitration Act . . . and to the extent not otherwise

preempted by the FAA, by applicable state laws.”        Arbitration

Agreement, ECF No. 6-2, at 2.    In relevant part, it states that

“[t]he Parties agree to mandatory, binding arbitration

(‘Arbitration’) of all Claims that are not resolved in

Mediation,” defining “Parties” to include “Buyer, Seller, and

Beneficiaries.”   Id. at 1.   The Arbitration Agreement defines

(a) “Buyer” as “the buyer (whether one or more) who signs

below,”   (b) “Seller” as “CMH Homes, Inc., its subsidiary(s)

(e.g., CMH of KY, Inc.), and their/its agents, assignees,

successors in interest, and employees,” and (c) “Beneficiaries”

as “intended beneficiaries of this Agreement, who include . . .


                                    3
contractors, including, without limitation, contractors involved

in delivery and set-up of Buyer's Home.”   Id.


         Finally, the Arbitration Agreement defines “Claims” as

“all pre-existing, present, or future disputes, claims,

controversies, grievances, and causes of action against Seller,

including, but not limited to, common law claims, contract and

warranty claims, tort claims, statutory claims . . . and any

other matter in question . . . arising out of or relating to (i)

the modular or manufactured home(s) purchased, sold, owned,

occupied and/or delivered in any transaction with Buyer or

Beneficiaries (the "Home")[and] . . . (vi) the design and

construction of the Home.”   Arbitration Agreement, ECF No. 6-2,

at 1.


                          II. Discussion


         The motion to compel arbitration is governed by § 4 of

the FAA, which provides that:


    A party aggrieved by the alleged failure, neglect, or
    refusal of another to arbitrate under a written
    agreement for arbitration may petition any United
    States district court which, save for such agreement,
    would have jurisdiction under Title 28, in a civil
    action or in admiralty of the subject matter of a suit
    arising out of the controversy between the parties.

9 U.S.C. § 4.   The FAA was enacted “in response to widespread

judicial hostility to arbitration[,]” Am. Express Co. v. Italian


                                 4
Colors Rest., 570 U.S. 228, 232 (2013), and establishes a

“strong federal public policy in favor of enforcing arbitration

agreements,” see Dean Witter Reynolds, Inc. v. Byrd, 470 U.S.

213, 217 (1985).    It provides that arbitration clauses in

contracts involving interstate commerce are “valid, irrevocable,

and enforceable, save upon such grounds as exist at law or in

equity for the revocation of any contract.”    9 U.S.C. § 2.

Consequently, “if parties execute a valid agreement to arbitrate

disputes, a federal court must compel arbitration.”    See Sydnor

v. Conseco Fin. Servicing Corp., 252 F.3d 302, 305 (4th Cir.

2001).


         In this circuit, a party may compel arbitration under

the FAA if it can demonstrate:

    (1) the existence of a dispute between the parties,
    (2) a written agreement that includes an arbitration
    provision which purports to cover the dispute, (3) the
    relationship of the transaction, which is evidenced by
    the agreement, to interstate or foreign commerce, and
    (4) the failure, neglect or refusal of [a party] to
    arbitrate the dispute.

Adkins v. Labor Ready, Inc., 303 F.3d 496, 500-01 (4th Cir.

2002) (quoting Whiteside v. Teltech Corp., 940 F.2d 99, 102

(4th Cir. 1991)).   “Generally applicable contract defenses, such

as fraud, duress, or unconscionability, may be applied to

invalidate arbitration agreements without contravening § 2” of




                                 5
the FAA.   Doctor’s Assocs., Inc. v. Casarotto, 517 U.S. 681, 687

(1996).

           The court finds that the elements required to compel

arbitration are satisfied.   First, a dispute exists between the

parties, as evidenced by the allegations in the complaint.


           Second, the Arbitration Agreement is a written

agreement that contains an arbitration clause purportedly

governing this dispute.   Section D states, “The Parties agree to

mandatory, binding arbitration (‘Arbitration’) of all Claims

that are not resolved in Mediation.”    Arbitration Agreement, ECF

No. 6-2, at 1.   Terry Salmons, Carmella Salmons, CMH, and

Norman’s all qualify as “Parties” under the Arbitration

Agreement.   In particular, Norman’s meets the definition of a

“Beneficiary” under the Arbitration Agreement because CMH hired

it to transport the mobile home, which makes it a “contractor[]

involved in delivery and set-up of Buyer’s home.”    Id.; Compl.,

ECF No. 1-1 ¶ 10.    Even though Norman’s did not sign the

Arbitration Agreement, as one of its intended beneficiaries

Norman’s still qualifies as a “Party” for whom the Arbitration

Agreement governs.   Arbitration Agreement, ECF No. 6-2.


           Third, the court finds that the agreement affects

interstate commerce.   Plaintiffs are West Virginia residents who

entered into a contract with a Tennessee corporation (CMH),

                                 6
which hired a Kentucky limited liability company (Norman’s) to

transport the mobile home across state lines.   Compl., ECF No.

1-1 ¶ 1-10; Not. Removal, ECF No. 1 ¶ 3-5; Gunnell Aff., ECF 6-3

¶ 8.   Finally, the fourth element is satisfied inasmuch as

plaintiffs have thus far failed, neglected, or refused to

arbitrate this dispute.


          Accordingly, the arbitration provision in the purchase

agreements covers plaintiffs’ claims and the court must compel

arbitration.


                          III. Conclusion


          For the foregoing reasons, it is ORDERED that

defendants’ motion to compel arbitration be, and it hereby is,

granted and that this civil action is stayed pending the outcome

of such arbitration.


          The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record.


                              DATED: August 16, 2019




                                 7
